UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7244



LESTER CARTER,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Chief District
Judge. (CA-96-2711-4-12BE)


Submitted:   April 29, 1998                   Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lester Carter, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal. To the extent
that 28 U.S.C.A. § 2254(i) applies to Appellant's claims, they are

non-cognizable. See 28 U.S.C.A. § 2254(i); Lindh v. Murphy, 521
U.S. ___, 65 U.S.L.W. 4557 (U.S. June 23, 1997) (No. 96-6298). Even

if § 2254(i) does not apply, Appellant's claims are without merit.

See Coleman v. Thompson, 501 U.S. 722, 752 (1991) (holding that a

prisoner does not have a right to counsel during post-conviction

proceedings after his first appeal of right; without such a right,

there can be no claim of ineffective assistance). We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2